UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number 811-1800 U.S. Global Investors Funds 7900 Callaghan Road San Antonio, TX 78229 (Address of principal executive offices) (Zip code) Susan B. McGee, Esq. 7900 Callaghan Road San Antonio, TX 78229 (Name and address of agent for service) Registrant’s telephone number, including area code: 210-308-1234 Date of fiscal year end: December 31 Date of reporting period: March 31, 2010 ITEM 1. SCHEDULE OF INVESTMENTS U.S. TREASURY SECURITIES CASH FUND Portfolio of Investments (unaudited) March 31, 2010 UNITED STATES GOVERNMENT OBLIGATIONS65.30% Coupon Maturity Principal Rate Date Amount Value United States Treasury Bills54.84% Yield 0.18% 04/01/10 $10,000,000 $10,000,000 Yield 0.09% 04/15/10 10,000,000 9,999,650 Yield 0.14% 04/22/10 10,000,000 9,999,212 Yield 0.14% 05/06/10 10,000,000 9,998,688 Yield 0.13% 05/13/10 10,000,000 9,998,483 Yield 0.13% 05/27/10 10,000,000 9,998,056 59,994,089 Treasury Inflation Protected Securities 10.46% 0.88% 04/15/10 11,438,000 Total Investments 65.30% 71,438,562 (cost $71,438,562) Other assets and liabilities, net 34.70% 37,963,255 NET ASSETS 100% $109,401,817 See notes to portfolios of investments. U.S. GOVERNMENT SECURITIES SAVINGS FUND Portfolio of Investments (unaudited) March 31, 2010 UNITED STATES GOVERNMENT AND AGENCY OBLIGATIONS99.92% Coupon Rate Maturity Date Principal Amount Value Federal Farm Credit Bank32.40% Discount Notes: Yield 0.01% 04/01/10 $50,000,000 $50,000,000 Yield 0.26% 06/23/10 2,608,000 2,606,437 Fixed Rates: 0.88% 04/01/10 2,000,000 2,000,000 5.20% 04/19/10 10,000,000 10,025,186 2.88% 09/22/10 5,000,000 5,062,447 Variable Rates: 0.19% 05/26/10 5,000,000 5,000,000 0.53% 10/15/10 1,350,000 1,352,815 0.23% 11/02/10 1,725,000 1,725,830 77,772,715 Federal Home Loan Bank45.62% Discount Notes: Yield 0.07% 04/05/10 30,000,000 29,999,767 Yield 0.12% 04/07/10 7,537,000 7,536,856 Yield 0.12% 04/09/10 10,156,000 10,155,735 Yield 0.14% 04/16/10 10,000,000 9,999,417 Yield 0.12% 04/23/10 10,400,000 10,399,237 Yield 0.14% 04/28/10 4,900,000 4,899,486 Yield 0.15% 05/12/10 7,400,000 7,398,764 Yield 0.14% 05/24/10 5,000,000 4,998,969 Yield 0.17% 06/11/10 3,000,000 2,998,994 Yield 0.17% 06/25/10 2,695,000 2,693,918 Yield 0.17% 06/30/10 3,000,000 2,998,725 Yield 0.22% 09/02/10 931,000 930,124 Fixed Rates: 4.13% 08/13/10 2,000,000 2,025,562 4.75% 08/13/10 2,450,000 2,491,029 Variable Rates: 0.15% 07/13/10 10,000,000 9,999,933 109,526,516 United States Treasury Bills16.66% Yield 0.08% 04/01/10 10,000,000 10,000,000 Yield 0.09% 04/01/10 20,000,000 20,000,000 Yield 0.17% 09/16/10 10,000,000 9,997,696 39,997,696 Treasury Inflation Protected Securities 5.24% 0.88% 04/15/10 11,438,000 12,588,920 Total Investments 99.92% 239,885,847 (cost $239,885,847) Other assets and liabilities, net 0.08% 183,494 NET ASSETS 100% $ 240,069,341 See notes to portfolios of investments. NEAR-TERM TAX FREE FUND Portfolio of Investments (unaudited) March 31, 2010 MUNICIPAL BONDS 87.73% Coupon Rate Maturity Date Principal Amount Value Alabama 3.34% Bessemer, Alabama Water Revenue 4.00% 01/01/16 $300,000 $282,180 Mountain Brook City Board of Education Capital Outlay 4.00% 02/15/15 200,000 216,786 University of Alabama at Birmingham, Hospital Revenue,Series A 5.00% 09/01/15 300,000 326,277 825,243 Alaska 1.29% Alaska Municipal Bond BankAuthority, Series A 4.00% 02/01/16 300,000 318,204 Arizona 3.48% Arizona School Facilities Board Certificates, Series A-1 5.00% 09/01/17 325,000 347,643 Arizona State Transportation Board Excise Tax Revenue 5.00% 07/01/17 175,000 197,485 Pima County Unified School District, GO Unlimited, Refunding 3.70% 07/01/12 300,000 314,523 859,651 California 2.30% San Diego, California Community College District, District, Capital Appreciation, Election 2002, GO Unlimited (ZCB) 4.34%(1) 05/01/15 300,000 254,640 Vernon, California Electric Systems Revenue, Series A 3.75% 08/01/13 300,000 314,799 569,439 Connecticut 1.99% Connecticut State, Series D, GO Unlimited 5.38% 11/15/18 250,000 277,882 Connecticut State, Series E, GO Unlimited 5.13% 11/15/14 200,000 213,294 491,176 District of Columbia 2.63% District of Columbia Certifications of Participation 4.00% 01/01/14 Washington D.C. Convention Center Authority Dedicated Tax Revenue, Refunding, Series A 5.00% 10/01/13 110,000 119,471 Washington D.C. Convention Center Authority Dedicated Tax Revenue, Refunding, Series A 5.00% 10/01/16 250,000 272,195 649,536 Florida 5.02% Florida State Board of Education Lottery Revenue, Series A 4.00% 07/01/14 300,000 324,882 Orange County, Florida Tourist Development Tax Revenue, Refunding 5.00% 10/01/10 300,000 304,992 Orange County, Florida Tourist Development Tax Revenue, Refunding 5.00% 10/01/14 260,000 289,406 Reedy Creek, Florida Improvement District Utilities Revenue, Refunded, Series 2 5.00% 10/01/16 300,000 321,510 1,240,790 Georgia 1.66% Atlanta, Georgia Water & Wastewater Revenue, Series B 3.50% 11/01/13 400,000 410,540 Illinois 10.56% Aurora, Illinois, Series B, GO Unlimited 3.00% 12/30/15 200,000 208,790 Chicago, Illinois Sales Tax Revenue 5.50% 01/01/15 350,000 393,113 Chicago, Illinois, Direct Access Bond, Series E-1 B, GO Unlimited 4.00% 01/01/19 200,000 203,492 Chicago, Illinois, Unrefunded Balance, Series B 5.13% 01/01/15 325,000 366,743 Dundee Township, GO Unlimited 5.00% 12/01/13 240,000 264,432 Illinois Finance Authority Revenue, Refunding 5.00% 07/01/16 390,000 407,488 Illinois State Sales Tax Revenue 5.00% 06/15/14 200,000 221,370 Illinois State Toll Highway Authority, Toll Highway Revenue, Series A 5.00% 01/01/16 200,000 221,900 Illinois State, Refunding, GO Unlimited 5.00% 01/01/16 300,000 325,950 2,613,278 Indiana 5.16% Hamilton Heights Independent School 5.25% 07/15/11 305,000 322,821 Indiana State Finance Authority Revenue, Refunding 4.00% 05/01/12 350,000 369,821 Noblesville Independent Redevelopment Authority Lease Rent Revenue 5.00% 01/15/24 250,000 255,690 Tippecanoe County, Indiana School Improvements 4.00% 01/15/15 300,000 326,760 1,275,092 Iowa 2.08% Ames, Iowa Hospital Revenue, Refunding 5.00% 06/15/15 300,000 304,215 Johnston Community School District, GO Unlimited 4.00% 06/01/16 200,000 208,796 513,011 Kansas 0.88% Kansas State Development Finance Authority Revenue 4.00% 10/01/15 200,000 218,076 Kentucky 1.30% Louisville & Jefferson County Metropolitan Sewer District & Drain Systems, Series A 5.50% 05/15/15 300,000 321,474 Massachusetts 1.45% New Bedford, Massachusetts, State Qualified Municipal Loan, GO Limited 3.00% 03/01/15 345,000 358,082 Michigan 4.92% Detroit, Michigan Local Development Finance Authority, Series A 5.20% 05/01/10 40,000 11,200 Detroit, Michigan Sewer Disposal Revenue, Refunded, Series C-1 5.25% 07/01/15 400,000 431,616 Michigan State Building Authority Revenue, Refunded, Series I 5.25% 10/15/14 300,000 322,416 Michigan State Grant Anticipation Bonds 5.00% 09/15/16 200,000 222,896 Michigan State Hospital Finance Authority Revenue, Trinity Health, Series A 6.00% 12/01/18 200,000 227,904 1,216,032 Missouri 0.94% Missouri State Health & Educational Facilities Authority Revenue, Series A 6.75% 05/15/13 200,000 233,496 Nevada 1.83% North Las Vegas, GO Limited 4.00% 03/01/16 200,000 200,470 Nye County School District, GO Limited 4.00% 05/01/15 230,000 252,186 452,656 New Hampshire 0.60% New Hampshire Health & Education Facilities Authority Revenue 5.00% 07/01/14 145,000 148,209 New Jersey 2.13% New Jersey State 5.13% 05/01/10 250,000 250,842 New Jersey State Transportation Trust Fund Authority, Series D 4.00% 06/15/14 250,000 274,975 525,817 New York 3.66% New York State Dormitory Authority Revenues, Nonconstruction Supported Debt, Municipal Facilities Health Lease, Series 1 5.00% 01/15/17 300,000 327,486 New York, New York, Series G, GO Unlimited 5.00% 08/01/12 125,000 135,381 New York, New York, Subseries L-1, GO Unlimited 4.00% 04/01/15 300,000 322,722 Schenectady Metroplex Development Authority Revenue, Series A 5.00% 12/15/12 110,000 118,904 904,493 Pennsylvania 0.82% Philadelphia, Pennsylvania 4.50% 08/01/12 195,000 202,521 Puerto Rico 2.16% Commonwealth of Puerto Rico, GO Unlimited 6.00% 07/01/13 250,000 272,228 Commonwealth of Puerto Rico, Refunded, GO Unlimited 5.50% 07/01/11 250,000 260,842 533,070 South Carolina 2.94% Horry County Hospitality Fee Special Obligation 5.00% 04/01/10 200,000 200,000 Jasper County School District, GO Unlimited 4.00% 03/01/15 195,000 213,890 Spartanburg County School District 3.88% 04/01/12 300,000 313,650 727,540 Tennessee 2.50% Metropolitan Government of Nashville & Davidson County, Water& Sewer Revenue 6.50% 12/01/14 250,000 304,333 Tennessee State, GO Unlimited, Refunding, Series A 5.00% 05/01/11 300,000 314,613 618,946 Texas 11.85% Addison, Texas Certificates of Obligation, GO Unlimited 4.00% 02/15/20 250,000 258,515 Grand Prairie Independent School District, Refunded, GO Unlimited (ZCB) 3.92%(1) 08/15/16 400,000 319,808 Katy, Texas Independent School District, School Building, Series D, GO Unlimited 4.50% 02/15/19 325,000 346,502 Lewisville, Texas Independent School District, GO Unlimited, Refunding (ZCB) 4.04%(1) 08/15/15 400,000 349,032 Lower Colorado River Authority Texas, Refunding 5.25% 05/15/19 240,000 254,659 North Texas Municipal Water District, Regional Solid Waste Disposal Systems Revenue 3.00% 09/01/12 300,000 306,363 Port Arthur, Texas, Refunding, GO Unlimited 2.85% 02/15/11 200,000 203,638 San Antonio Water System Revenue 5.00% 05/15/13 100,000 104,068 San Antonio, Texas Municipal Drain Utilities Systems Revenue 4.00% 02/01/16 300,000 306,735 San Patricio, Texas Municipal Water District, Refunding 4.00% 07/10/18 200,000 201,122 Texas Municipal Power Agency Revenue, Refunding 5.00% 09/01/17 250,000 278,573 2,929,015 Utah 1.33% Utah State, Refunding, Series B, GO Unlimited 5.38% 07/01/12 300,000 330,072 Virginia 2.72% Virginia College Building Authority Educational Facilities Revenue, Prerefunded, Series A 5.00% 09/01/15 10,000 11,584 Virginia College Building Authority Educational Facilities Revenue, Unrefunded, Series A 5.00% 09/01/15 290,000 332,259 Virginia State Public Building Authority & Public Facilities Revenue, Refunding, Series A 5.00% 08/01/12 300,000 327,441 671,284 Washington 3.86% Clark County, Washington School District, GO Unlimited 5.13% 12/01/11 100,000 107,000 Energy Northwest, Washington Electric Revenue 5.00% 07/01/14 250,000 282,482 King County, Washington School District No. 401 Highline Public Schools, GO Unlimited 5.50% 12/01/13 240,000 263,321 Seattle, Washington Municipal Light and Power Revenue, Refunding 5.00% 07/01/17 300,000 300,384 953,187 Wisconsin 2.33% Chippewa Valley, Wisconsin, Technical College College District Promissory Notes, Series A, GO Unlimited 4.00% 04/01/14 250,000 271,063 Wisconsin State, Refunding, Series 2, GO Unlimited 4.13% 11/01/16 295,000 304,192 575,255 Total Investments 87.73% 21,685,185 (cost $21,162,778) Other assets and liabilities, net 12.27% 3,032,349 NET ASSETS 100% $ 24,717,534 (1) Represents Yield See notes to portfolios of investments. TAX FREE FUND Portfolio of Investments (unaudited) March 31, 2010 MUNICIPAL BONDS 97.72% Coupon Rate Maturity Date Principal Amount Value Alabama 6.61% Alabama 21st Century Authority, Tobacco Settlement Revenue 5.75% 12/01/19 $275,000 $280,352 Alabama State, GO Unlimited, Series A 4.63% 09/01/22 375,000 390,821 Bessemer, Alabama Water Revenue 4.00% 01/01/16 200,000 188,120 Mountain Brook City Board of Education Capital Outlay 4.00% 02/15/15 195,000 211,366 University of Alabama at Birmingham, Hospital Revenue, Series A 5.00% 09/01/15 300,000 326,277 1,396,936 Arizona 1.27% University of Arizona Certificates of Participation, Series C 5.00% 06/01/22 260,000 268,559 California 13.79% Anaheim, California City School District, Capital Appreciation, Election 2002, GO Unlimited (ZCB) 4.60%(1) 08/01/28 580,000 174,029 California State, GO Unlimited 5.00% 03/01/32 300,000 281,625 California State, GO Unlimited 4.75% 03/01/34 205,000 180,121 California State, GO Unlimited 5.00% 06/01/37 455,000 420,675 Campbell, California Union High School District, GO Unlimited 4.75% 08/01/34 300,000 289,494 Chaffey Community College District, Series C, GO Unlimited 5.00% 06/01/32 300,000 303,216 Imperial Community College District, GO Unlimited 5.00% 08/01/29 500,000 495,075 San Diego, California Community College District, Capital Appreciation, Election 2002, GO Unlimited (ZCB) 4.34%(1) 05/01/15 450,000 381,960 Santa Clara Valley Transportation Authority, Refunded, Series A 5.00% 04/01/27 370,000 386,846 2,913,041 Colorado 0.73% Colorado Health Facilities Authority Revenue 5.00% 09/01/16 150,000 154,002 Connecticut 1.51% Connecticut State, Series E, GO Unlimited 5.13% 11/15/14 300,000 319,941 District of Columbia 1.57% District of Columbia Income Tax Revenue, Series A 5.25% 12/01/27 300,000 331,287 Florida 1.45% Florida Board of Education, GO Unlimited, Refunding, Series C 4.50% 06/01/28 300,000 306,288 Georgia 2.41% Atlanta Development Authority Revenue 5.25% 07/01/22 500,000 508,390 Guam 1.13% Guam Education Financing Foundation Certificate of Participation, Series A 4.25% 10/01/18 250,000 239,560 Illinois 8.84% Chicago Board of Education, GO Unlimited 5.25% 12/01/19 300,000 332,814 Chicago, Illinois Water Revenue, Refunding 5.75% 11/01/30 225,000 263,610 Cook County, Illinois Capital Improvement, GO Unlimited, Series A 5.00% 11/15/28 400,000 404,356 Du Page County, Refunding 5.60% 01/01/21 490,000 568,037 Illinois Regional Transportation Authority Revenue, Series A 7.20% 11/01/20 250,000 298,460 1,867,277 Indiana 1.45% Indianapolis Local Public Improvement Bond Bank, Waterworks Project, Series 2007 L 5.25% 01/01/33 305,000 306,513 Kansas 6.68% Kansas State Development Finance Finance Authority Hospital Revenue, Series Z 5.00% 12/15/12 500,000 507,415 Kansas State Development Finance Authority Revenue 4.00% 10/01/15 250,000 272,595 University of Kansas Hospital Authority Health Facilities Revenue 5.63% 09/01/27 570,000 630,557 1,410,567 Kentucky 1.10% Bowling Green, Kentucky, GO Unlimited, Series B 4.00% 09/01/16 215,000 233,172 Maryland 1.51% Maryland Health & Higher Educational Facilities Authority Revenue 5.75% 07/01/21 300,000 319,227 Massachusetts 1.54% Massachusetts Bay Transportation Authority, Massachusetts Sales Tax Revenue Refunding, Series A-1 5.25% 07/01/30 285,000 325,504 Michigan 1.84% Detroit, Michigan Local Development Financing Authority, Refunding, Series A 5.38% 05/01/18 300,000 84,000 Macomb County Building Authority, GO Limited 4.50% 11/01/23 300,000 305,676 389,676 Missouri 3.23% Kansas City Water Revenue 4.00% 12/01/22 250,000 266,373 St. Louis Airport Development Program, Prerefunded, Series A 5.00% 07/01/11 165,000 173,948 St. Louis Airport Development Program, Unrefunded, Series A 5.00% 07/01/11 235,000 243,060 683,381 Nevada 1.22% Nye County School District, GO Limited 4.00% 05/01/15 235,000 257,668 New Hampshire 2.44% Manchester, New Hampshire School Facilities Revenue, Refunding 5.50% 06/01/26 300,000 356,313 New Hampshire Health & Education Facilities Authority Revenue 5.00% 07/01/14 155,000 158,430 514,743 New Jersey 2.18% New Jersey Health Care Facilities Financing Authority Revenue 4.38% 07/01/10 460,000 460,952 Ohio 2.07% Ohio State Mental Health Facilities Revenue 5.50% 06/01/15 300,000 317,253 South Euclid Special Assessment, GO Limited Tax 6.70% 12/01/14 110,000 120,027 437,280 Puerto Rico 2.52% Commonwealth of Puerto Rico GO Unlimited 6.00% 07/01/13 250,000 272,228 Commonwealth of Puerto Rico, Refunded, GO Unlimited 5.50% 07/01/11 250,000 260,842 533,070 Rhode Island 2.66% Rhode Island State Health & Educational Building Corporation Revenue 6.50% 08/15/32 500,000 561,680 South Carolina 1.17% South Carolina Jobs Economic Development Authority Revenue 5.00% 11/01/23 250,000 248,288 Tennessee 1.05% Memphis, Tennessee Sanitary Sewage System Revenue, Refunding 5.00% 05/01/20 200,000 220,978 Texas 19.53% Baytown, Texas, GO Limited 4.50% 02/01/27 250,000 253,308 Dallas, Texas Waterworks & Sewer Systems Revenue, Refunding 4.50% 10/01/19 225,000 240,775 Duncanville, Texas Independent School District, GO Unlimited, Prerefunded, Series B 5.25% 02/15/32 495,000 535,258 Duncanville, Texas Independent School District, GO Unlimited, Unrefunded, Series B 5.25% 02/15/32 5,000 5,105 Forney, Texas, GO Limited 5.00% 02/15/27 500,000 521,175 Goose Creek, Texas Independent School District Schoolhouse, Series A 5.25% 02/15/18 370,000 424,705 Greenville, Texas Independent School District, GO Unlimited, Refunding 4.00% 08/15/17 120,000 127,325 Houston Community College System Revenue, Refunding 4.00% 04/15/17 300,000 306,120 North Texas Municipal Water District Regional Solid Waste Disposal System Revenue 4.25% 09/01/17 385,000 400,750 North Texas Tollway Authority Revenue, Series F 5.75% 01/01/38 250,000 256,402 Prosper, Texas Independent School District, Capital Appreciation, School Building, GO Unlimited (ZCB) 6.00%(1) 08/15/33 1,000,000 296,680 San Marcos, Texas Tax & Toll Revenue, GO Limited 5.10% 08/15/27 400,000 426,476 White Settlement, Texas Independent School District GO Unlimited 4.13% 08/15/15 300,000 331,431 4,125,510 Utah 2.72% Utah State Building Ownership Authority, Lease Revenue, Refunded, Series C 5.50% 05/15/19 500,000 573,755 Washington 2.84% King County, Washington School District No. 401 Highline Public Schools, GO Unlimited 5.50% 12/01/13 329,151 Spokane County, Washington School District, No. 81, GO Unlimited 5.05% 06/01/22 255,000 270,022 599,173 Wisconsin 0.66% Wisconsin State Health & Educational Facilities Authority 5.50% 12/01/26 140,000 139,982 Total Investments 97.72% 20,646,400 (cost $20,172,810) Other assets and liabilities, net 2.28% 480,920 NET ASSETS 100% $21,127,320 (1) Represents Yield See notes to portfolios of investments. ALL AMERICAN EQUITY FUND Portfolio of Investments (unaudited) March 31, 2010 COMMON STOCKS89.09% Shares Value Aerospace/Defense2.97% Lockheed Martin Corp. $166,440 Northrop Grumman Corp. Raytheon Co. Apparel2.04% Skechers U.S.A., Inc.,ClassA * Applications Software1.10% Salesforce.com, Inc. * Auto Manufacturers1.86% Ford Motor Co. * Banks3.79% Bank of America Corp. BB&T Corp. Cable/Satellite TV1.10% Time Warner Cable, Inc. Chemicals4.47% Eastman Chemical Co. EI du Pont de Nemours & Co. Huntsman Corp. Sherwin-Williams Co. Computers6.43% Apple, Inc. * Diebold, Inc. Research In Motion Ltd. * Distribution/Wholesale2.12% Fossil, Inc. * Genuine Parts Co. Diversified Manufacturing Operations1.02% Leggett & Platt, Inc. Electric - Integrated3.10% Duke Energy Corp. 10,000 163,200 Integrys Energy Group, Inc. 4,000 189,520 Pepco Holdings, Inc. 524,220 Electronics & Components1.87% Cree, Inc. * Entertainment1.98% Regal Entertainment Group,ClassA Environmental Control1.02% Waste Management, Inc. Financial Services1.48% MF Global Holdings Ltd. * Paychex, Inc. Food & Beverages2.51% Campbell Soup Co. General Mills, Inc. Gas - Distribution0.93% NiSource, Inc. Gold Mining1.36% Randgold Resources Ltd., Sponsored ADR Healthcare1.17% HCP, Inc. Insurance3.59% Cincinnati Financial Corp. Lincoln National Corp. Radian Group, Inc. Travelers Cos, Inc./The Internet2.05% Akamai Technologies, Inc. * Blue Coat Systems, Inc. * Stockhouse, Inc. * Iron and Steel0.94% Nucor Corp. Medical - HMO0.95% WellPoint, Inc. * Medical Information System1.51% Cerner Corp. * Medical Instruments0.97% St Jude Medical, Inc. * Metal - Copper1.73% Freeport-McMoRan Copper & Gold, Inc. Oil & Gas - Integrated2.96% ConocoPhillips Exxon Mobil Corp. Sunoco, Inc. Oil & Gas Drilling1.76% Atlas Energy, Inc. * Diamond Offshore Drilling, Inc. Oil & Gas Exploration & Production1.19% Concho Resources, Inc. * Oil Field Services1.13% Key Energy Services, Inc. * Packaging & Containers1.02% Bemis Co., Inc. Paper & Forest Products0.91% MeadWestvaco Corp. Pharmaceuticals1.99% Bristol-Myers Squibb Co. Eli Lilly & Co. Pharmacy Services2.56% AmerisourceBergen Corp.,ClassA Medco Health Solutions, Inc. * 431,760 Pipelines1.07% Spectra Energy Corp. Printing1.01% RR Donnelley & Sons Co. Restaurants1.67% McDonald's Corp. Panera Bread Co.,ClassA * Retail3.14% J. Crew Group, Inc. * Lululemon Athletica, Inc. * S&L/Thrifts-Eastern US1.01% Hudson City Bancorp, Inc. Semiconductors4.02% Analog Devices, Inc. Intel Corp. Linear Technology Corp. Microchip Technology, Inc. Telecommunications4.93% AT&T, Inc. CenturyTel, Inc. Frontier Communications Corp. Qwest Communications International, Inc. Windstream Corp. Tobacco2.86% Altria Group, Inc. Philip Morris International, Inc. Reynolds American, Inc. Transportation0.03% Golar LNG Energy Ltd. * Wireless Equipment1.77% American Tower Corp.,ClassA * Total Common Stocks (cost $13,402,473) EXCHANGE-TRADED FUNDS (ETF)3.74% iShares Dow Jones U.S. Real Estate Index Fund SPDR Barclays Capital High Yield Bond ETF SPDR KBW Bank ETF Total Exchange-Traded Funds (cost $602,359) PURCHASED OPTION0.01% Contracts Banks0.01% Bank of America Corp., Strike Price 20, Call, Expiration May 2010 (premium $15,600) Total Investments 92.84% (cost $14,020,432) Other assets and liabilities, net 7.16% 1,209,775 NET ASSETS 100% $16,891,176 See notes to portfolios of investments. HOLMES GROWTH FUND Portfolio of Investments (unaudited) March 31, 2010 COMMON STOCKS91.22% Shares Value Airlines1.58% Copa Holdings S.A.,ClassA $608,000 Apparel3.90% Deckers Outdoor Corp. * Steven Madden Ltd. Applications Software0.94% Ebix, Inc. * Banks2.09% Bank of America Corp. Coal2.34% Peabody Energy Corp. Walter Energy, Inc. Computer Services1.59% Cognizant Technology Solutions Corp.,ClassA * Computers6.67% Apple, Inc. * Research In Motion Ltd. * Riverbed Technology, Inc. * Diversified Minerals2.04% Teck Resources Ltd.,ClassB * E-Commerce10.10% Amazon.com, Inc. * Ctrip.com International Ltd., Sponsored ADR CYBERplex, Inc. * Netflix, Inc. * Priceline.com, Inc. * Electronics & Components4.67% Broadcom Corp.,ClassA Cree, Inc. * Imax Corp. * Financial Services5.31% Altisource Portfolio Solutions S.A. * Endeavour Financial Corp. * GMP Capital, Inc. MCO Capital, Inc. (RS) @ MF Global Holdings Ltd. * Visa, Inc., Class A Gold Mining3.20% Randgold Resources Ltd., Sponsored ADR Red Back Mining, Inc. * Internet3.70% AboveNet, Inc. * Baidu, Inc., Sponsored ADR * Rackspace Hosting, Inc. * Marine Services2.44% Aegean Marine Petroleum Network, Inc. Medical - Biomedical3.03% Alexion Pharmaceuticals, Inc. * Celgene Corp. * Medical - Hospitals1.02% African Medical Investments plc * Medical - Products1.18% Bristol-Myers Squibb Co. Metal - Copper1.96% Freeport-McMoRan Copper & Gold, Inc. Oil & Gas Exploration & Production6.99% Alange Energy Corp. * Concho Resources, Inc. * Newfield Exploration Co. * Pacific Rubiales Energy Corp. * Oil Field Machinery & Equipment1.40% Cameron International Corp. * Oil Field Services1.84% Core Laboratories N.V. Pharmaceuticals2.26% China-Biotics, Inc. * Valeant Pharmaceuticals International * Pharmacy Services4.25% Express Scripts, Inc. * Medco Health Solutions, Inc. * Platinum0.45% Eastern Platinum Ltd. * Printing1.94% VistaPrint N.V. * Radio7.11% Newfoundland Capital Corp. Ltd.,ClassA Retail2.52% J. Crew Group, Inc. * TJX Cos, Inc. Vitamin Shoppe, Inc. * Schools1.45% Capella Education Co. * Semiconductors0.77% Netlogic Microsystems, Inc. * Software Tools1.03% ArcSight, Inc. * Water Treatment Systems1.45% Duoyuan Global Water, Inc., Sponsored ADR * Total Common Stocks (cost $28,424,247) EXCHANGE-TRADED FUNDS (ETF)2.23% iShares Dow Jones U.S. Real Estate Index Fund SPDR KBW Bank ETF Total Exchange-Traded Funds (cost $850,873) WARRANTS 0.64% Gold & Silver Mining0.03% Medoro Resources Ltd., Warrants (November 2011) * Medical - Hospitals0.11% African Medical Investments plc, Warrants (June 2011) *@ Silver Mining0.50% Silver Wheaton Corp., Warrants (December 2010) * Total Warrants (cost $47,021) PURCHASED OPTION0.19% Contracts Value Apparel0.19% Steven Madden Ltd., Strike Price 45, Call, Expiration Apr. 2010 (premium $47,280) Total Investments 94.28% (cost $29,369,421) Other assets and liabilities, net 5.72% 2,193,219 NET ASSETS 100% $38,369,817 See notes to portfolios of investments. GLOBAL MEGATRENDS FUND Portfolio of Investments (unaudited) March 31, 2010 COMMON STOCKS89.43% Shares Value Airlines3.10% Copa Holdings S.A.,ClassA $577,600 Turk Hava Yollari Anonim Ortakligi,ClassAO Airports3.93% Grupo Aeroportuario del Sureste S.A.B de C.V., Sponsored ADR Auto Manufacturers1.00% Tofas Turk Otomobil Fabrikasi AS Building & Construction1.97% Akcansa Cimento AS Aveng Ltd. Murray & Roberts Holdings Ltd. Building Products1.34% Polaris Minerals Corp. * Cellular Telecommunications4.97% America Movil SAB de C.V., ADR, Series L, Sponsored ADR Mobile TeleSystems, Sponsored ADR Turkcell Iletisim Hizmetleri A.S., Sponsored ADR Vivo Participacoes S.A., Sponsored ADR Commercial Services1.48% Stantec, Inc. * Electric - Integrated12.63% Compania Energetica de Minas Gerais, Sponsored ADR CPFL Energia S.A., Sponsored ADR Exelon Corp. FirstEnergy Corp. FPL Group, Inc. Polska Grupa Energetyczna S.A. * Electronics & Components3.81% China High Speed Transmission Equipment Group Co., Ltd. Toshiba Corp. * Zhuzhou CSR Times Electric Co., Ltd.,Hshares Energy - Alternate Sources2.31% Trina Solar Ltd., Sponsored ADR * Engineering & Construction1.12% McDermott International, Inc. * Engineering/Research & Development Services4.64% Foster Wheeler AG * SNC-Lavalin Group, Inc. URS Corp. * Holding Company2.62% Berkshire Hathaway, Inc.,ClassB * Internet3.25% AboveNet, Inc. * Rackspace Hosting, Inc. * Machinery2.61% China Valves Technology, Inc. * The Manitowoc Co., Inc. Marine Services2.69% Aegean Marine Petroleum Network, Inc. Metal - Copper3.18% First Quantum Minerals Ltd. Freeport-McMoRan Copper & Gold, Inc. Metal & Mineral Mining3.56% Eastern Platinum Ltd. * Teck Resources Ltd.,ClassB * Metal Processing0.09% China Wind Systems, Inc. * Non-Ferrous Metals0.49% Uranium Energy Corp. * Oil & Gas Exploration & Production0.46% Pacific Rubiales Energy Corp. * Pipelines1.70% China Gas Holdings Ltd. Public Thoroughfares3.68% Anhui Expressway Co., Ltd.,Hshares Compania de Concessoes Rodoviarias Real Estate0.59% PIK Group, Sponsored GDR * Steel - Producers7.94% Gerdau S.A., Sponsored ADR Mechel, Sponsored ADR Novolipetsk Steel, Sponsored GDR * Steel Dynamics, Inc. Transport & Storage4.47% Dalian Port (PDA) Co., Ltd.,Hshares Westshore Terminals Income Fund Transportation3.23% CSX Corp. Novorossiysk Sea Trade Port, Sponsored GDR Water Treatment Systems5.03% Duoyuan Global Water, Inc., Sponsored ADR * Hyflux Ltd. Wireless Equipment1.54% American Tower Corp.,ClassA * Telestone Technologies Corp. * Total Common Stocks (cost $20,520,843) WARRANTS 0.04% Shares Building Products0.04% Polaris Minerals Corp., Warrants (January 2011) (cost $9,053) MASTER LIMITED PARTNERSHIP1.72% Units Pipelines1.72% NuStar Energy L.P. (cost $339,574) Total Investments 91.19% (cost $20,869,470) Other assets and liabilities, net 8.81% 2,323,060 NET ASSETS 100% $ 26,379,904 See notes to portfolios of investments. GLOBAL RESOURCES FUND Portfolio of Investments (unaudited) March 31, 2010 COMMON STOCKS91.07% Shares Value Agricultural Chemicals & Fertilizers0.01% Spur Ventures, Inc. $ 81,194 * Agricultural Operations0.49% Agriterra Ltd. *+ Coal5.69% Alpha Natural Resources, Inc. * Bounty Mining Ltd. *@ Coalcorp Mining, Inc. * Peabody Energy Corp. Walter Energy, Inc. Xinergy Ltd. * Xinergy Ltd. *@ Copper7.09% Catalyst Copper Corp. * Continental Minerals Corp. * First Quantum Minerals Ltd. Freeport-McMoRan Copper & Gold, Inc. Inmet Mining Corp. Los Andes Copper Ltd. * Lumina Copper Corp. * Diamond Mining & Exploration0.03% Diamond Fields International Ltd. * Rockwell Diamonds, Inc., 144A * Diversified Minerals2.21% Vaaldiam Mining, Inc. * Xstrata plc Energy - Alternative Sources0.40% Magma Energy Corp. * Financial Services0.58% Endeavour Financial Corp. * Forestry1.24% Sino-Forest Corp. * General Metal & Mineral Mining8.15% Anfield Nickel Corp., 144A * Atacama Minerals Corp. * Baja Mining Corp. * Calibre Mining Corp. * Canada Zinc Metals Corp. * Century Mining Corp. * HudBay Minerals, Inc. * Lithium Americas Corp. (RS) *@ Lundin Mining Corp. * Natasa Mining Ltd. * Revett Minerals, Inc. * Sable Mining Africa Ltd. * Savant Explorations Ltd. * Sterling Group Ventures, Inc. * Teck Resources Ltd.,ClassB * Terrane Metals Corp. * Thompson Creek Metals Co., Inc. * Toledo Mining Corp. plc * Verona Development Corp. 0 *@ Gold & Silver Mining4.93% Chesapeake Gold Corp. * Corona Gold Ltd. 0 *@ Dundee Precious Metals, Inc. * Euromax Resources Ltd. * Fortress Minerals Corp. * Kinross Gold Corp. 1 17 Medoro Resources Ltd. * NGEx Resources, Inc. * Northern Dynasty Minerals Ltd. * Olympus Pacific Minerals, Inc. * Orsu Metals Corp. * Planet Exploration, Inc. * Randgold Resources Ltd., Sponsored ADR Rusoro Mining Ltd. * Rusoro Mining Ltd., 144A * TVI Pacific, Inc. * Gold/Mineral Royalty Companies0.07% Aberdeen International, Inc. * Iron and Steel3.37% Baffinland Iron Mines Corp. * Cliffs Natural Resources, Inc. Tenaris S.A., Sponsored ADR Machinery2.45% Flowserve Corp. Joy Global, Inc. Medical - Hospitals0.12% African Medical Investments plc * Metal & Mineral Mining & Exploration0.10% Peregrine Metals Ltd. * Oil & Gas - Integrated9.01% Chevron Corp. Husky Energy, Inc. Occidental Petroleum Corp. Oil & Gas Drilling2.77% Transocean Ltd. * Vantage Drilling Co. * Oil & Gas Equipment & Services0.87% Hornbeck Offshore Services, Inc. * Oil & Gas Exploration & Production27.68% Africa Oil Corp. * Alange Energy Corp. * Anadarko Petroleum Corp. ^ Arena Resources, Inc. * Atlas Energy, Inc. * Bankers Petroleum Ltd. * BNK Petroleum, Inc. * Canadian Natural Resources Ltd. EOG Resources, Inc. Green Dragon Gas Ltd. * HRT Participacoes Em Petroleo (RS) *@ Ivanhoe Energy, Inc. * NiMin Energy Corp. * Noble Energy, Inc. North Peace Energy Corp. * Pacific Rubiales Energy Corp. *^ Petroamerica Oil Corp. * Petrohawk Energy Corp. * Petromanas Energy, Inc. * Range Energy Resources, Inc. *+ Range Resources Corp. * Royalite Petroleum Co., Inc. * Shamaran Petroleum Corp. * Southwestern Energy Co. * Ultra Petroleum Corp. * Oil & Gas Refining and Marketing0.92% Tesoro Corp. * Value Creation, Inc. (RS) *@ Oil Field Machinery & Equipment2.81% Cameron International Corp. * National-Oilwell Varco, Inc. Oil Field Services5.35% CARBO Ceramics, Inc. * Core Laboratories N.V. Halliburton Co. Key Energy Services, Inc. * Paper & Forest Products1.02% Fibria Celulose S.A., Sponsored ADR Platinum3.38% Anooraq Resources Corp. * Eastern Platinum Ltd. * Impala Platinum Holdings Ltd., Sponsored ADR Ivanhoe Nickel and Platinum Ltd. (RS) *@ Osmium Holdings S.A. (RS) 0 *@ Sugar/Ethanol0.00% Infinity Bio-Energy Ltd. 0 *@ Uranium0.33% GoviEx Uranium, Inc. (RS) *@ GoviEx IP Holdings, Inc. (RS) *@ Uranium Energy Corp. * Uranium North Resources Corp. * Western Uranium Corp. * Total Common Stocks (cost $596,069,466) EXCHANGE-TRADED FUND (ETF)0.11% ETFS Platinum Trust * (cost $795,111) WARRANTS 3.59% Coal0.20% Bounty Mining Ltd., Warrants (December 2011) 0 *@ Coalcorp Mining, Inc., Warrants (February 2011) * Coalcorp Mining, Inc., Warrants (August 2011) * Coalcorp Mining, Inc., Warrants (June 2013) * Western Coal Corp., Warrants (June 2012) * Xinergy Ltd., Warrants (December 2011) 0 *@ General Metal & Mineral Mining0.03% Baja Mining Corp., Warrants (April 2011) 0 *@ Lithium Americas Corp., Warrants (December 2049)(RS) 0 *@ Terrane Metals Corp., Warrants (June 2012) * Gold & Silver Mining2.03% Chesapeake Gold Corp., Warrants (February 2012) * Dundee Precious Metals, Inc., Warrants (November 2015) * Goldcorp, Inc., Warrants (June 2011) * Medoro Resources Ltd., Warrants (November 2011) * New Gold, Inc., Warrants (April 2012) * New Gold, Inc., Warrants (November 2012) * New Gold, Inc., Warrants (June 2017) * Orsu Metals Corp., Warrants (April 2010) * Orsu Metals Corp., Warrants (March 2011) * Rusoro Mining Ltd., Warrants (November 2011) 0 *@ Rusoro Mining Ltd., Warrants (November 2012) * Silver Wheaton Corp., Warrants (December 2010) * Silver Wheaton Corp., Warrants (September 2013) * Gold/Mineral Royalty Companies0.05% Aberdeen International, Inc., Warrants (July 2012) * Franco-Nevada Corp., Warrants (June 2017) * Iron and Steel0.05% Baffinland Iron Mines Corp., Warrants (December 2012) * Medical - Hospitals0.01% African Medical Investments plc, Warrants (June 2011) *@ Metal & Mineral Mining & Exploration0.01% Peregrine Metals Ltd., Warrants (September 2011) * Oil & Gas Drilling0.01% Vantage Drilling Co., Warrants (May 2011) * Oil & Gas Exploration & Production1.20% Africa Oil Corp., Warrants (April 2012) 0 *@ Coastal Energy Co., Warrants (July 2010) *@ Foothills Resources, Inc., Warrants (September 2011) 0 *@ Gran Tierra Energy, Inc., Warrants (June 2012) *@ HRT Participacoes Em Petroleo, Warrants (November 2013) (RS) 0 *@ Petroamerica Oil Corp., Warrants (October 2014) * Range Energy Resources, Inc., Warrants (October 2011) 0 *@ Uranium0.00% Denison Mines Corp., Warrants (March 2011) * Total Warrants (cost $31,335,354) PURCHASED OPTIONS0.08% Contracts Copper0.05% Freeport-McMoRan Copper & Gold, Inc., Strike Price 70, Call, Expiration Jan. 2011 (premium $331,758) General Metal & Mineral Mining0.03% Ivanhoe Mines Ltd., Strike Price 15, Call, Expiration Jan. 2011 (premium $209,952) Total Purchased Options (cost $541,710) Total Investments 94.85% (cost $628,741,641) Other assets and liabilities, net 5.15% 38,652,309 NET ASSETS 100% $ 750,884,014 CALL OPTIONS WRITTEN Shares Subject Value To Call Anadarko Petroleum Corp., Strike Price 75, Expiration May 2010 $ Pacific Rubiales Energy Corp., Strike Price 19, Expiration Oct. 2010 Total Call Options Written $ (premiums received $572,017) See notes to portfolios of investments. WORLD PRECIOUS MINERALS FUND Portfolio of Investments (unaudited) March 31, 2010 COMMON STOCKS82.93% Shares Value Agricultural Operations0.35% Agriterra Ltd. $ 2,226,197 *+ Diamond Mining & Exploration0.98% Diagem, Inc. 0 *@ Diamond Fields International Ltd. * Diamonds North Resources Ltd. * Lucara Diamond Corp. Olivut Resources Ltd. * Petra Diamonds Ltd. Rockwell Diamonds, Inc. * Rockwell Diamonds, Inc., 144A * Shore Gold, Inc. * Vaaldiam Mining, Inc. * Financial Services2.12% Endeavour Financial Corp. * GMP Capital, Inc. Jovian Capital Corp. * Gold/Mineral Exploration & Development28.98% African Gold Group, Inc. * Aldridge Minerals, Inc. * Amarc Resources Ltd. * Ampella Mining Ltd. * Andean Resources Ltd. * Andina Minerals, Inc. * Atikwa Resources, Inc. * AuEx Ventures, Inc. * Brazauro Resources Corp. * Candente Gold Corp. *+ Candente Gold Corp. (RS) *+@ Carnavale Resources Ltd. * Chesapeake Gold Corp. * Continental Minerals Corp. * Continental Precious Minerals, Inc. * Corona Gold Ltd. 0 *@ Crystallex International Corp. * Eastmain Resources, Inc. * Entree Gold, Inc. * Erdene Resource Development Corp. * Exeter Resource Corp. * Extorre Gold Mines Ltd. * First Point Minerals Corp. * Fortress Minerals Corp. * Galway Resources Ltd. * Gold Summit Corp. * Golden Alliance Resources Corp. * Golden Arrow Resources Corp. * Golden Odyssey Mining, Inc. * Golden Predator Royalty & Development Corp. * Grandview Gold, Inc. * Grayd Resource Corp. * Greenock Resources, Inc. * Greystar Resources Ltd. * Guyana Goldfields, Inc. * Hainan Mining Corp. plc (RS) *+@ Helio Resource Corp. * Inca Pacific Resources, Inc. * International Minerals Corp. * Kilo Goldmines Ltd. * Kings Minerals NL * Klondex Mines Ltd. *+ Kria Resources, Inc. * Leyshon Resources Ltd. * MAG Silver Corp. * Malbex Resources, Inc. * Marengo Mining Ltd. * Mindoro Resources Ltd. * Mirasol Resources Ltd. * Moss Lake Gold Mines Ltd. *+ Nautilus Minerals, Inc. * New Pacific Metals Corp. * NGEx Resources, Inc. * Northern Dynasty Minerals Ltd. * Orsu Metals Corp. * Pacific North West Capital Corp. * Pacific Rim Mining Corp. * Pelangio Mines, Inc. * Planet Exploration, Inc. * Platte River Gold U.S., Inc. (RS) *@ PMI Gold Corp. * Premier Gold Mines Ltd. * Q2 Gold Resources, Inc. (RS) 0 *@ Queenston Mining, Inc. * Radius Gold, Inc. * Reunion Gold Corp. * Rochester Resources Ltd. *+ Romarco Minerals, Inc. *+ Rubicon Minerals Corp. * Rye Patch Gold Corp. * Rye Patch Gold Corp. (RS) *@ San Anton Resource Corp. * Solitario Exploration & Royalty Corp. * St Andrew Goldfields Ltd. * Staccato Gold Resources Ltd. * Strikepoint Gold, Inc. * Strongbow Exploration, Inc. * Temex Resources Corp. * Terrane Metals Corp. * Underworld Resources, Inc. * Valley High Ventures Ltd. * Verena Minerals Corp. * Verona Development Corp. 0 *@ VG Gold Corp. * Victoria Gold Corp. * Virginia Mines, Inc. * Wesdome Gold Mines Ltd. Gold/Mineral Royalty Companies1.97% Aberdeen International, Inc. * Franco-Nevada Corp. Gold Wheaton Gold Corp. * Royal Gold, Inc. Intermediate & Junior Gold Producers14.85% Argonaut Gold Ltd. * Aurizon Mines Ltd. * Avion Gold Corp. * Bendigo Mining NL Centamin Egypt Ltd. * Centamin Egypt Ltd., 144A * Centerra Gold, Inc. * Century Mining Corp. * Claude Resources, Inc. * DRDGOLD Ltd., Sponsored ADR Dundee Precious Metals, Inc. * Gold One International Ltd. * Great Basin Gold Ltd. * Kingsgate Consolidated Ltd. Lake Shore Gold Corp. * Medoro Resources Ltd. *+ New Gold, Inc. * Olympus Pacific Minerals, Inc. * Pan African Resources plc * Rusoro Mining Ltd. * Rusoro Mining Ltd., 144A * San Gold Corp. * SEMAFO, Inc. * Internet0.00% Stockhouse, Inc. * Medical - Hospitals0.27% African Medical Investments plc * Metal & Mineral Mining & Exploration2.90% Baja Mining Corp. * Breakwater Resources Ltd. * Brilliant Mining Corp. * Calibre Mining Corp. * Candente Copper Corp. * Catalyst Copper Corp. * Dia Bras Exploration, Inc. * Farallon Mining Ltd. * Freeport-McMoRan Copper & Gold, Inc. Independence Group NL JNR Resources, Inc. * Linear Metals Corp. * Mines Management, Inc. * Natasa Mining * North American Tungsten Corp. * North Arrow Minerals, Inc. * Odyssey Resources Ltd. * Red Hill Energy, Inc. * Revett Minerals, Inc. * Roca Mines, Inc. * Sable Mining Africa Ltd. * Toledo Mining Corp. plc * TVI Pacific, Inc. * Uranium North Resources Corp. * Wallbridge Mining Co. Ltd. * Western Copper Corp. * Mining Services0.67% Energold Drilling Corp. * Major Drilling Group International Oil & Gas Exploration & Production3.53% Alange Energy Corp. * Big Sky Energy Corp. 0 *@ Pacific Rubiales Energy Corp. *^ Platinum3.26% Anooraq Resources Corp. * Eastern Platinum Ltd. * Ivanhoe Nickel and Platinum Ltd. (RS) *@ Osmium Holdings S.A. (RS) 0 *@ Platinum Group Metals Ltd. * Senior Gold Producers19.29% Agnico-Eagle Mines Ltd. Gold Fields Ltd., Sponsored ADR Harmony Gold Mining Co., Ltd., Sponsored ADR IAMGOLD Corp. Kinross Gold Corp. Lihir Gold Ltd., Sponsored ADR Newcrest Mining Ltd. Newmont Mining Corp. Polyus Gold Co., Sponsored ADR Randgold Resources Ltd., Sponsored ADR Red Back Mining, Inc. * Red Back Mining, Inc. 144A * Yamana Gold, Inc. Silver Mining3.72% Coeur d'Alene Mines Corp. * ECU Silver Mining, Inc. * Fortuna Silver Mines, Inc. * Fresnillo PLC Pan American Silver Corp. Polymetal, Sponsored GDR * Silvercorp Metals, Inc. Wireless Equipment0.04% Active Control Technology, Inc. * Total Common Stocks (cost $451,121,127) EXCHANGE-TRADED FUNDS (ETF)1.89% SPDR Gold Trust * Sprott Physical Gold Trust * Total Exchange-Traded Funds (cost $12,056,160) WARRANTS 7.24% Financial Services0.17% Endeavour Financial Corp., Warrants (February 2014) * Gold/Mineral Exploration & Development0.33% Candente Gold Corp., Warrants (December 2011) (RS) *@ Carnavale Resources Ltd., Warrants (February 2013) * Chesapeake Gold Corp., Warrants (February 2012) * Crystallex International Corp., Warrants (December 2049) 0 *@ Fortress Minerals Corp., Warrants (December 2010) *@ Golden Alliance Resources Corp., Warrants (October 2010) *@ Golden Arrow Resources Corp., Warrants (October 2010) 0 *@ Hainan Mining Corp. plc, Warrants (May 2011) (RS) *@ Hainan Mining Corp. plc, Warrants (August 2011) (RS) *@ Malbex Resources, Inc., Warrants (April 2011) 0 *@ Orsu Metals Corp., Warrants (April 2010) * Orsu Metals Corp., Warrants (March 2011) * Rochester Resources Ltd., Warrants (November 2011) 0 *@ Rye Patch Gold Corp., Warrants (December 2049) (RS) 0 *@ Staccato Gold Resources Ltd., Warrants (August 2011) 0 *@ Terrane Metals Corp., Warrants (June 2012) * US Gold Corp., Warrants (February 2011) * Gold/Mineral Royalty Companies0.17% Franco-Nevada Corp., Warrants (March 2012) * Franco-Nevada Corp., Warrants (June 2017) * Gold Wheaton Gold Corp., Warrants (July 2013) * Intermediate & Junior Gold Producers0.54% Argonaut Gold Ltd., Warrants (December 2012) * Avion Gold Corp., Warrants (May 2011) *@ Dundee Precious Metals, Inc., Warrants (November 2015) * GBS Gold International, Inc., Warrants (May 2010) 0 *@ Lake Shore Gold Corp., Warrants (December 2010) *@ Medoro Resources Ltd., Warrants (November 2011) * New Gold, Inc., Warrants (April 2012) * New Gold, Inc., Warrants (November 2012) * New Gold, Inc., Warrants (June 2017) * Rusoro Mining Ltd., Warrants (November 2011) 0 *@ Rusoro Mining Ltd., Warrants (November 2012) * Medical - Hospitals0.03% African Medical Investments plc, Warrants (June 2011) *@ Metal & Mineral Mining & Exploration0.05% Baja Mining Corp., Warrants (April 2011) 0 *@ Coalcorp Mining, Inc., Warrants (February 2011) * Denison Mines Corp., Warrants (March 2011) * Mines Management, Inc., Warrants (April 2012) * Senior Gold Producers3.88% Agnico-Eagle Mines Ltd., Warrants (December 2013) * Goldcorp, Inc., Warrants (June 2011) * Kinross Gold Corp., Warrants (September 2011) * Kinross Gold Corp., Warrants (September 2013) * Silver Mining2.07% Hecla Mining Co., Warrants (August 2014) *@ Silver Wheaton Corp., Warrants (December 2010) * Silver Wheaton Corp., Warrants (September 2013) * Total Warrants (cost $66,361,103) SPECIAL WARRANTS 0.00% Gold/Mineral Exploration & Development0.00% Western Exploration & Development Ltd., 144A, Special Warrants (December 2049) (RS) (cost $300,000) 0 *@ RIGHTS 0.02% Gold/Mineral Exploration & Development0.02% Kings Minerals NL (cost $0) *@ PURCHASED OPTIONS1.27% Contracts Value Exchange-Traded Fund0.03% Market Vectors Junior Gold Miners ETF, Strike Price 25, Put, Expiration May 2010 (premium $629,585) General Metal & Mineral Mining0.02% Ivanhoe Mines Ltd., Strike Price 15, Call, Expiration Jan. 2011 (premium $146,968) Metal & Mineral Mining & Exploration0.30% Freeport-McMoRan Copper & Gold, Inc., Strike Price 70, Call, Expiration Jan. 2011 (premium $1,658,680) Senior Gold Producers0.92% Newmont Mining Corp., Strike Price 40, Call, Expiration Jan. 2012 (premium $2,669,584) Newmont Mining Corp., Strike Price 50, Call, Expiration Jan. 2012 (premium $2,708,090) Yamana Gold, Inc., Strike Price 10, Call, Expiration Jan. 2012(premium $356,070) Total Purchased Options (cost $8,168,977) NOTES0.19% Principal Amount Intermediate & Junior Gold Producers0.19% GBS Gold International, Inc., 12.00%, maturity 05/27/11 (RS) CAD *@ New Gold, Inc., 10.00%, maturity 06/28/17 CAD * Total Notes (cost $1,349,733) Total Investments 93.54% (cost $539,357,100) Other assets and liabilities, net 6.46% 41,186,635 NET ASSETS 100% $ 637,084,924 CALL OPTIONS WRITTEN Shares Subject Value To Call Pacific Rubiales Energy Corp., Strike Price 17, Expiration Apr. 2010 $ 328,377 (premiums received $107,842) See notes to portfolios of investments. GOLD AND PRECIOUS METALS FUND Portfolio of Investments (unaudited) March 31, 2010 COMMON STOCKS78.83% Shares Value Diamond Mining & Exploration0.33% Diamond Fields International Ltd. $ 1,702 * Petra Diamonds Ltd. * Financial Services2.60% Endeavour Financial Corp. * GMP Capital, Inc. Gold Mining60.46% Agnico-Eagle Mines Ltd. Allied Nevada Gold Corp. * Aurizon Mines Ltd. * Barrick Gold Corp. Centamin Egypt Ltd. * Centamin Egypt Ltd., 144A * Centerra Gold, Inc. * Century Mining Corp. * Claude Resources, Inc. * DRDGOLD Ltd., Sponsored ADR Dundee Precious Metals, Inc. * Eldorado Gold Corp. * Gold Fields Ltd., Sponsored ADR Harmony Gold Mining Co., Ltd., Sponsored ADR IAMGOLD Corp. Kingsgate Consolidated Ltd. Kinross Gold Corp. Kirkland Lake Gold, Inc. * Lake Shore Gold Corp. * Lihir Gold Ltd., Sponsored ADR Medoro Resources Ltd. * New Gold, Inc. * Newcrest Mining Ltd. Newmont Mining Corp. Pan African Resources plc * Polyus Gold Co., Sponsored ADR Randgold Resources Ltd., Sponsored ADR Red Back Mining, Inc. * Red Back Mining, Inc. 144A * Richmont Mines, Inc. * Rusoro Mining Ltd. * San Gold Corp. * SEMAFO, Inc. * Troy Resources NL Yamana Gold, Inc. Gold/Mineral Royalty Companies5.16% Aberdeen International, Inc. * Gold Wheaton Gold Corp. * Royal Gold, Inc. Medical - Hospitals0.35% African Medical Investments plc * Metal & Mineral Mining0.42% Freeport-McMoRan Copper & Gold, Inc. Independence Group NL Mining Services0.70% Major Drilling Group International Platinum3.03% Eastern Platinum Ltd. * Silver Mining5.78% Coeur d'Alene Mines Corp. * Fortuna Silver Mines, Inc. * Fresnillo PLC Pan American Silver Corp. Polymetal, Sponsored GDR * Silvercorp Metals, Inc. Total Common Stocks (cost $139,395,896) EXCHANGE-TRADED FUNDS (ETF)2.32% SPDR Gold Trust * Sprott Physical Gold Trust * Total Exchange-Traded Funds (cost $5,064,113) WARRANTS 8.91% Financial Services0.18% Endeavour Financial Corp., Warrants (February 2014) * Gold Mining5.53% Agnico-Eagle Mines Ltd., Warrants (December 2013) * Crystallex International Corp., Warrants (December 2049) 0 *@ Dundee Precious Metals, Inc., Warrants (June 2012) * Dundee Precious Metals, Inc., Warrants (November 2015) * GBS Gold International, Inc., Warrants (May 2010) 0 *@ Goldcorp, Inc., Warrants (June 2011) * Kinross Gold Corp., Warrants (September 2011) * Kinross Gold Corp., Warrants (September 2013) * New Gold, Inc., Warrants (April 2012) * New Gold, Inc., Warrants (November 2012) * New Gold, Inc., Warrants (June 2017) * Rusoro Mining Ltd., Warrants (November 2012) * Gold/Mineral Royalty Companies0.36% Franco-Nevada Corp., Warrants (March 2012) * Franco-Nevada Corp., Warrants (June 2017) * Gold Wheaton Gold Corp., Warrants (July 2013) * Medical - Hospitals0.04% African Medical Investments plc, Warrants (June 2011) *@ Metal & Mineral Mining0.01% Mines Management, Inc., Warrants (April 2012) * Silver Mining2.79% Hecla Mining Co., Warrants (August 2014) *@ Silver Wheaton Corp., Warrants (December 2010) * Silver Wheaton Corp., Warrants (September 2013) * Total Warrants (cost $19,980,823) PURCHASED OPTIONS1.62% Contracts Exchange-Traded Fund0.14% Market Vectors Gold Miners ETF, Strike Price 44, Call, Expiration May 2010 (premium $333,000) Market Vectors Junior Gold Miners ETF, Strike Price 25, Put, Expiration May 2010 (premium $199,210) Gold Mining0.92% Newmont Mining Corp., Strike Price 40, Call, Expiration Jan. 2012 (premium $951,959) Newmont Mining Corp., Strike Price 50, Call, Expiration Jan. 2012 (premium $861,366) Yamana Gold, Inc., Strike Price 10, Call, Expiration Jan. 2012 (premium $144,480) Metal & Mineral Mining0.56% Freeport-McMoRan Copper & Gold, Inc., Strike Price 70, Call, Expiration Jan. 2011 (premium $995,201) Ivanhoe Mines Ltd., Strike Price 15, Call, Expiration Jan. 2011 (premium $52,486) Total Purchased Options (cost $3,537,702) Principal NOTE0.13% Amount Gold Mining0.13% GBS Gold International, Inc., 12.00%, maturity 05/27/11 (RS) (cost $374,928) CAD 270,652 *@ Total Investments 91.81% (cost $168,353,462) Other assets and liabilities, net 8.19% 17,648,208 NET ASSETS 100% $ 215,426,880 See notes to portfolios of investments. EASTERN EUROPEAN FUND Portfolio of Investments (unaudited) March 31, 2010 COMMON STOCKS94.44% Shares Value Agricultural Chemicals1.30% Uralkali, Sponsored GDR $6,003,455 * Airlines0.44% Turk Hava Yollari Anonim Ortakligi,ClassAO Appliances0.66% Arcelik Auto Manufacturers1.06% Tofas Turk Otomobil Fabrikasi AS Building & Construction0.59% Akcansa Cimento AS Cellular Telecommunications4.86% Mobile TeleSystems, Sponsored ADR Turkcell Iletisim Hizmetleri A.S. Turkcell Iletisim Hizmetleri A.S., Sponsored ADR Vimpel-Communications, Sponsored ADR Coal0.75% New World Resources NV,ClassA * Commercial Banks - Non US28.42% Bank Pekao S.A. Bank Zachodni WBK S.A. National Bank of Greece S.A., Sponsored ADR OTP Bank Nyrt. plc * Powszechna Kasa Oszczednosci Bank Polski S.A. Sberbank RF @ Turkiye Garanti Bankasi A.S. Turkiye Halk Bankasi A.S. Turkiye Is Bankasi,ClassC VTB Bank OJSC, Sponsored GDR Diversified Metals & Mining3.21% JSC MMC Norilsk Nickel, Sponsored ADR * KGHM Polska Miedz S.A. Orsu Metals Corp. * Diversified Operations0.46% Haci Omer Sabanci Holding AS * Electric - Integrated1.70% Polska Grupa Energetyczna S.A. * Electric Utility1.75% CEZ A.S. Food1.04% Wimm-Bill-Dann Foods OJSC, Sponsored ADR Food - Meat Products0.10% Cherkizovo Group * Gold Mining1.43% Centerra Gold, Inc. * Dundee Precious Metals, Inc. * Insurance0.21% Aksigorta A.S. Investment Companies0.13% Vostok Nafta Investment Ltd. * Medical - Drugs2.48% Pharmstandard, Sponsored GDR * Richter Gedeon Nyrt. Oil & Gas - Integrated18.28% Gazprom OAO, Sponsored ADR Lukoil OAO, Sponsored ADR Rosneft Oil Co. OJSC, Sponsored GDR Tatneft, Sponsored ADR TNK-BP Holding Oil & Gas Exploration & Production5.68% Alliance Oil Co. Ltd. * BNK Petroleum, Inc. * NovaTek OAO, Sponsored GDR Oil & Gas Refining and Marketing0.48% Tupras Turkiye Petrol Rafine Retail4.16% Eurocash S.A. Magnit OAO, Sponsored GDR X5 Retail Group N.V., Sponsored GDR * Retail - Food0.56% BIM Birlesik Magazalar A.S. Silver Mining0.44% Polymetal, Sponsored GDR * Steel - Producers11.08% Evraz Group S.A., Sponsored GDR * Magnitogorsk Iron & Steel Works, Sponsored GDR * Mechel, Sponsored ADR Novolipetsk Steel, Sponsored GDR * OAO TMK, Sponsored GDR * Severstal OAO, Sponsored GDR * Telecommunications2.13% Sistema JSFC, Sponsored GDR * Turk Telekomunikasyon AS Transportation1.04% Novorossiysk Sea Trade Port, Sponsored GDR Total Common Stocks (cost $341,226,467) PREFERRED STOCK0.91% Oil & Gas Exploration & Production0.91% Surgutneftegaz, Preferred Stock *@ (cost $3,006,609) WARRANTS 0.12% Gold Mining0.12% Dundee Precious Metals, Inc., Warrants (November 2015) (cost $0) * RIGHTS 0.00% Computer Services0.00% Asseco Poland S.A. 0 @ (cost $0) Total Investments 95.47% (cost $344,233,076) Other assets and liabilities, net 4.53% 20,969,760 NET ASSETS 100% $ 462,913,026 See notes to portfolios of investments. GLOBAL EMERGING MARKETS FUND Portfolio of Investments (unaudited) March 31, 2010 COMMON STOCKS88.54% Shares Value Agricultural Chemicals1.26% China Agritech, Inc. $99,440 * Origin Agritech Ltd. * Agricultural Operations1.09% China Green (Holdings) Ltd. Airlines1.76% Copa Holdings S.A.,ClassA Turk Hava Yollari Anonim Ortakligi,ClassAO Auto Manufacturers2.57% Dongfeng Motor Group Co., Ltd.,Hshares Tofas Turk Otomobil Fabrikasi AS Broadcasting & Cable TV1.14% Grupo Televisa S.A., Sponsored ADR Building & Construction2.62% Akcansa Cimento AS Aveng Ltd. Besalco S.A. Murray & Roberts Holdings Ltd. Cellular Telecommunications5.79% America Movil SAB de C.V., Series L, Sponsored ADR MTN Group Ltd. Tim Participacoes S.A., Sponsored ADR Vivo Participacoes S.A., Sponsored ADR Chemicals - Diversified0.92% Israel Chemicals Ltd. Commercial Banks - Non US9.24% Banco do Brasil S.A. Bank of Nova Scotia Industrial and Commercial Bank of China Ltd., Hshares National Bank of Greece S.A., Sponsored ADR OTP Bank Nyrt. plc * Sberbank RF *@ State Bank of India Ltd., Sponsored GDR Turkiye Is Bankasi * Turkiye Is Bankasi,ClassC Computer Services0.68% Wipro Ltd., Sponsored ADR Department Stores2.70% Lojas Renner S.A. Diversified Metals & Mining0.08% Orsu Metals Corp. * Diversified Minerals3.84% Centamin Egypt Ltd. * Teck Resources Ltd.,ClassB * Vale S.A.,ClassB, Sponsored ADR E-Commerce0.85% Ctrip.com International Ltd., Sponsored ADR Electric - Integrated1.46% Polska Grupa Energetyczna S.A. * Electronics & Components4.83% China High Speed Transmission Equipment Group Co., Ltd. Jinpan International Ltd. Samsung Electronics Co., Ltd. Samsung Techwin Co., Ltd. Financial Services2.25% BM&F BOVESPA S.A. Bolsa de Valores de Colombia Bolsa Mexicana de Valores S.A. * Singapore Exchange Ltd. Food3.77% China Mengniu Dairy Co. Ltd. * Compania Brasileira de Distribuicao Grupo Pao de Acucar, Class A, Sponsored ADR Wimm-Bill-Dann Foods OJSC, Sponsored ADR Gold Mining3.65% Eldorado Gold Corp. * Randgold Resources Ltd., Sponsored ADR Healthcare Equipment & Services2.50% Opto Circuits India Ltd. Insurance0.67% CNinsure, Inc., Sponsored ADR Internet2.76% Baidu, Inc., Sponsored ADR * NHN Corp. * Investment Companies0.67% Vostok Nafta Investment Ltd. * Metal - Copper3.18% First Quantum Minerals Ltd. Freeport-McMoRan Copper & Gold, Inc. Multimedia2.83% Naspers Ltd.,ClassN Oil & Gas - Integrated4.69% Gazprom OAO, Sponsored ADR Lukoil OAO, Sponsored ADR PetroChina Co., Ltd.,Hshares Rosneft Oil Co. OJSC, Sponsored GDR Oil & Gas Exploration & Production0.20% Alange Energy Corp. * Oil & Gas Refining and Marketing0.49% Tupras Turkiye Petrol Rafine Paper & Forest Products0.79% Fibria Celulose S.A., Sponsored ADR * Pharmaceuticals1.65% China Shineway Pharmaceutical Group Ltd. China-Biotics, Inc. * Pipelines1.62% China Gas Holdings Ltd. Platinum1.82% Eastern Platinum Ltd. * Public Thoroughfares0.50% Anhui Expressway Co., Ltd.,Hshares Real Estate1.51% China Vanke Co. Ltd.,ClassB PIK Group, Sponsored GDR * Retail4.22% Magnit OAO, Sponsored GDR Wal-Mart de Mexico SAB de CV, Series V X5 Retail Group N.V., Sponsored GDR * Schools0.53% ChinaCast Education Corp. * Semiconductors1.08% Taiwan Semiconductor Manufacturing Co., Ltd. Taiwan Semiconductor Manufacturing Co., Ltd., Sponsored ADR Steel - Producers3.36% China Gerui Advanced Materials Group Ltd. * Gerdau S.A., Sponsored ADR Mechel, Sponsored ADR Novolipetsk Steel, Sponsored GDR * Telecommunications Equipment1.97% ZTE Corp.,Hshares Water Treatment Systems1.00% Duoyuan Global Water, Inc., Sponsored ADR * Total Common Stocks (cost $10,575,951) PREFERRED STOCK2.11% Commercial Banks - Non US2.11% Itau Unibanco Banco Multiplo S.A., Preferred Stock (cost $252,013) EXCHANGE-TRADED FUNDS (ETF)3.64% Emerging Global Shares Dow Jones Emerging Markets Energy Titans Index ETF Emerging Global Shares Dow Jones Emerging Markets Metals & Mining Titans ETF iShares FTSE/Xinhua A50 China Index iShares MSCI Hong Kong Index Fund iShares MSCI Mexico Investable Market Index Fund iShares MSCI Singapore Index Fund iShares MSCI South Korea Index Fund iShares MSCI Taiwan Index Fund Market Vectors Indonesia Index ETF PowerShares India Portfolio * SPDR S&P Emerging Europe ETF * Total Exchange-Traded Funds (cost $471,310) WARRANTS 0.00% Diversified Metals & Mining0.00% Orsu Metals Corp., Warrants (March 2011) * (cost $0) Total Investments 94.29% (cost $11,299,274) Other assets and liabilities, net 5.71% 790,246 NET ASSETS 100% $13,837,784 See notes to portfolios of investments. CHINA REGION FUND Portfolio of Investments (unaudited) March 31, 2010 COMMON STOCKS88.40% Shares Value Advertising Services0.51% China MediaExpress Holdings, Inc. $275,800 * Agricultural Biotechnology1.66% Origin Agritech Ltd. * Yongye International, Inc. * Agricultural Chemicals0.68% China Agritech, Inc. * Agricultural Operations2.88% Chaoda Modern Agriculture Holdings Ltd. China Green (Holdings) Ltd. Audio/Video Products0.86% Skyworth Digital Holdings Ltd. Auto Manufacturers3.48% Dongfeng Motor Group Co., Ltd.,Hshares PT Astra International Tbk Auto Parts & Equipment2.59% China Automotive Systems, Inc. * Weichai Power Co., Ltd.,Hshares * Brewery2.76% Tsingtao Brewery Co., Ltd.,Hshares Building Products2.59% PT Holcim Indonesia Tbk * Semen Gresik Persero Tbk PT Siam Cement PCL Casino Hotels0.95% Wynn Macau Ltd. * Chemicals - Specialty1.75% Huabao International Holdings Ltd. Coal1.97% China Shenhua Energy Co., Ltd.,Hshares Commercial Banks - Non US3.99% Bank Mandiri Tbk PT Industrial and Commercial Bank of China Ltd.,Hshares Krung Thai Bank PCL Commercial Services0.93% SIA Engineering Co., Ltd. Distribution/Wholesale1.35% Li & Fung Ltd. Diversified Minerals0.09% Erdene Resource Development Corp. * Diversified Operations5.06% China Merchants Holdings International Co. Ltd. China Resources Enterprise Ltd. E-Commerce1.44% Ctrip.com International Ltd., Sponsored ADR Education0.66% CIBT Education Group, Inc. * Electric Generation1.97% China Resources Power Holdings Co., Ltd. Electronics & Components4.99% Byd Co., Ltd.,Hshares Harbin Electric, Inc. * Samsung Techwin Co., Ltd. Yageo Corp., Sponsored GDR 1 0 *@ Zhuzhou CSR Times Electric Co., Ltd.,Hshares Energy-Alternate Sources0.22% China Longyuan Power Group Corp.,Hshares * Food & Beverages6.29% China Foods Ltd. China Mengniu Dairy Co. Ltd. * China Yurun Food Group Ltd. PT Indofood Sukses Makmur Tbk Food-Retail1.99% Lianhua Supermarket Holdings Co., Ltd.,Hshares Gold Mining1.07% Euromax Resources Ltd. * Kingsgate Consolidated Ltd. Lihir Gold Ltd., Sponsored ADR Olympus Pacific Minerals, Inc. * Household Products0.98% PT Unilever Indonesia Tbk Insurance2.60% CNinsure, Inc., Sponsored ADR PICC Property & Casualty Co. Ltd.,Hshares * Internet6.85% Asia Broadband, Inc. 0 *@ AsiaInfo Holdings, Inc. * Baidu, Inc., Sponsored ADR * NHN Corp. * Tencent Holdings Ltd. Machinery0.72% China Valves Technology, Inc. * Medical - Biomedical0.27% Sinovac Biotech Ltd. * Medical Products1.92% Mindray Medical International Ltd., ADR, Sponsored ADR Shandong Weigao Group Medical Polymer Co. Ltd.,Hshares Metal - Copper1.69% Continental Minerals Corp. * Freeport-McMoRan Copper & Gold, Inc. Metal Processing0.09% China Wind Systems, Inc. * Miscellaneous Manufacturers0.77% China International Marine Containers Co. Ltd., Bshares Non-Ferrous Metals0.04% Sterling Group Ventures, Inc. * Oil & Gas Exploration & Production2.54% CNOOC Ltd., Sponsored ADR CNPC Hong Kong Ltd. Green Dragon Gas Ltd. * Petrochemicals0.00% Danhua Chemical Technology Co., Ltd.,Bshares 2 2 * Pharmaceuticals0.49% China-Biotics, Inc. * Pipelines1.65% China Gas Holdings Ltd. Power Supply1.72% Dongfang Electric Corp. Ltd.,Hshares Yingli Green Energy Holding Co., Ltd., Sponsored ADR * Precious Metals0.21% TVI Pacific, Inc. * Publishing0.03% Lingo Media Corp. * Real Estate1.02% China Vanke Co. Ltd.,Bshares Retail3.80% 361 Degrees International Ltd. Belle International Holdings Ltd. Lao Feng Xiang Co., Ltd.,Bshares 1 2 Little Sheep Group Ltd. Schools0.73% China Education Alliance, Inc. * ChinaCast Education Corp. * Semiconductors1.30% Samsung Electronics Co., Ltd. Taiwan Semiconductor Manufacturing Co., Ltd., Sponsored ADR Silver Mining0.85% Silvercorp Metals, Inc. Steel - Producers0.35% China Gerui Advanced Materials Group Ltd. * Telecommunications Equipment3.02% Telestone Technologies Corp. * ZTE Corp.,Hshares Therapeutics2.03% China Shineway Pharmaceutical Group Ltd. Total Common Stocks (cost $40,573,806) REAL ESTATE INVESTMENT TRUST (REIT)1.75% Champion REIT (cost $890,156) EXCHANGE-TRADED FUNDS (ETF)1.36% iShares MSCI Hong Kong Index Fund 219,915 iShares MSCI Singapore Index Fund iShares MSCI Taiwan Index Fund Market Vectors Indonesia Index ETF SPDR Gold Trust * Total Exchange-Traded Funds (cost $643,668) PURCHASED OPTION0.00% Contracts Hotels0.00% Home Inns & Hotels Management, Inc., Strike Price 40, Call, Expiration Apr. 2010 (premium $1,215) 30 225 Total Investments 91.51% (cost $42,108,845) Other assets and liabilities, net 8.49% 4,630,245 NET ASSETS 100% $54,529,404 See notes to portfolios of investments. Notes to Portfolios of Investments (unaudited) March 31, 2010 Legend *Non-income producing security GOGeneral Obligation Bond +Affiliated company (see following) RSRestricted Security (see following) ADRAmerican Depositary Receipt ZCBZero Coupon Bond GDRGlobal Depositary Receipt ^Security or portion of security segregated as CADCanadian Dollars collateral for written options @Security was fair valued at March 31, 2010, by U.S. Global Investors, Inc. (Adviser) in accordance with valuation procedures approved by the Board of Trustees. Fair valued securities, which were primarily composed of restricted securities, as a percentage of net assets at March 31, 2010, were 0.33% of Holmes Growth, 2.98% of Global Resources, 1.68% of World Precious Minerals, 0.40% of Gold and Precious Metals, 11.10% of Eastern European, and 1.05% of Global Emerging Markets. See the Fair Valuation of Securities section of these Notes to Portfolios of Investments for further discussion of fair valued securities. See further information and detail on restricted securities in the Restricted Securities section of these Notes to Portfolios of Investments. General The yields reflect the effective yield from the date of purchase. Variable Rate Notes have periodic reset features, which effectively shorten the maturity dates and reset the interest rates as tied to various interest-bearing instruments. Rates shown are current rates at March 31, 2010. Securities with a 144A designation are exempt from registration under Rule 144A of the Securities Act of 1933. U.S. Global Investors Funds, a Delaware statutory trust, consists of thirteen separate funds (Funds). For more comprehensive information on the Funds' organization and significant accounting policies, please refer to the most recent semi-annual or annual report. Security Valuations The Funds value investments traded on national or international securities exchanges or over-the-counter at the last sales price reported by the security’s primary exchange of its market at the time of daily valuation. Securities for which no sale was reported are valued at the mean between the last reported bid and asked quotation. Short-term investments with effective maturities of sixty days or less at the date of purchase may be valued at amortized cost, which approximates market value. An independent pricing service values municipal securities, long-term U.S. Government obligations and corporate debt securities using a system based on such factors as credit rating, maturity, coupon and type of security to determine fair value. Fair Valuation of Securities Securities for which market quotations are not readily available or which are subject to legal restrictions are valued at fair value as determined in good faith under consistently applied procedures under the general supervision of the Board of Trustees. The following factors are generally considered in determining fair value: nature and duration of any trading restrictions, trading volume, market values of unrestricted shares of the same or similar class, investment management’s judgment regarding the market experience of the issuer, financial status and other operational and market factors affecting the issuer, issuer’s management, quality of the underlying property based on review of independent geological studies, the extent of a Fund’s investment in the trading securities of the issuer, and other relevant matters. The fair values may differ from what would have been used had a broader market for these securities existed. For securities traded on international exchanges, if events which may materially affect the value of a Fund’s securities occur after the close of the primary exchange and before a Fund’s net asset value is next determined, then those securities will be valued at their fair value as determined in good faith under the supervision of the Board of Trustees. The Funds may use a systematic fair value model provided by an independent third party to value international securities. The Funds are required to disclose information regarding the fair value measurements of a Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk, for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with the Investment Company Act of 1940. Generally, amortized cost reflects the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Fair value determinations are required for securities whose value is affected by a significant event that will materially affect the value of a domestic or foreign security and which occurs subsequent to the time of the close of the principal market on which such domestic or foreign security trades but prior to the calculation of the Fund’s NAV. The three levels defined by the fair value hierarchy are as follows: Level 1– quoted prices in active markets for identical securities. Level 2 – significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). In some instances, the inputs used to measure fair value might fall in different levels of the fair value hierarchy. The level in the fair value hierarchy within which the fair value measurement in its entirety falls is determined based on the lowest input level that is significant to the fair value measurement in its entirety. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon actual sale of those investments. In January 2010, the Financial Accounting Standards Board released AS 2010-06, “Improving Disclosures about Fair Value Measurements.” This ASU adds new requirements for disclosures into and out of Levels 1 and 2 fair-value measurements and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of Level 3 fair-value measurements. It also clarifies existing fair value disclosures about the level of disaggregation, inputs and valuation techniques. Except for the detailed Level 3 reconciliation disclosures, the guidance in the ASU is effective for annual and interim reporting periods in fiscal years beginning after December 15, 2009, and has been adopted for this filing. The new disclosures for Level 3 activity are effective for annual and interim reporting periods in fiscal years beginning after December 15, 2010. The following table summarizes the valuation of each fund’s securities as of March 31, 2010, using the fair value hierarchy: Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level 2)* Significant Unobservable Inputs (Level 3) Total U.S. Treasury Securities Cash Fund Investments in securities** U.S. Government Obligations $- $- $ 71,438,562 Total $- $- $ 71,438,562 U.S. Government Securities Savings Fund Investments in securities** U.S. Government and Agency Obligations $- $- $ 239,885,847 Total $- $- $ 239,885,847 Near-Term Tax Free Fund Investments in securities** Municipal Bonds $- $- $ 21,685,185 Total $- $- $ 21,685,185 Tax Free Fund Investments in securities** Municipal Bonds $- $- $ 20,646,400 Total $- $- $ 20,646,400 All American Equity Fund Investments in securities** Common Stocks $ - $ - $ 15,048,776 Exchange-Traded Funds - - Purchased Options - - Total $ - $ - $ 15,681,401 Holmes Growth Fund Investments in securities** Common Stocks: Financial Services $ - $ 81,233 $ 2,037,952 All Other Common Stocks - - Exchange-Traded Funds - - Warrants: Medical – Hospitals - - All Other Warrants - - Purchased Options - - Total $ 43,635 $ 81,233 $ 36,176,598 Global MegaTrends Fund Investments in securities** Common Stocks $ - $ - $ 23,593,623 Warrants - - Master Limited Partnerships - - Total $ - $ - Global Resources Fund Investments in securities** Common Stocks: Coal $ 2,826,568 $ 42,698,715 General Metal & Mineral Mining - Oil & Gas Exploration & Production - Oil & Gas Refining & Marketing - Platinum - Uranium - All Other Common Stocks - - Exchange-Traded Funds - - Warrants: Medical – Hospitals - - Oil & Gas Exploration & Production - All Other Warrants - - Purchased Options - - Total $ 689,871,578 $ 10,453,891 $ 11,906,236 $ 712,231,705 Other Financial Instruments*** Written Options $ 48,566 $ - $- World Precious Minerals Fund Investments in securities** Common Stocks: Gold/Mineral Exploration & Development $ 177,196,907 $ 4,290,715 Platinum - All Other Common Stocks - - Exchange Traded Funds - - Warrants: Gold/Mineral Exploration & Development Intermediate & Junior Gold Producers - Medical – Hospitals - - Silver Mining - All Other Warrants - - Special Warrants: Gold/Mineral Exploration & Development - Rights: Gold/Mineral Exploration & Development - - Purchased Options - - Notes: Intermediate & Junior Gold Producers - Total $ 585,200,833 $ 6,125,808 $ 595,898,289 Gold and Precious Metals Fund Investments in securities** Common Stocks $ 169,819,222 $ - $- $ 169,819,222 Exchange-Traded Funds - - Warrants: Medical – Hospitals - - Silver Mining - All Other Warrants - - Purchased Options - - Notes: Gold Mining - - Total $ 583,792 $ 197,778,672 Eastern European Fund Investments in securities** Common Stocks: Commercial Banks – Non US $- $ 131,547,491 All Other Common Stocks - - Preferred Stocks: Oil & Gas Exploration & Production - - Warrants - - Rights - Total $ 51,362,555 $- $ 441,943,266 Global Emerging Markets Fund Investments in securities** Common Stocks Commercial Banks – Non US $ 1,132,828 $ 145,690 $- $ 1,278,528 All Other Common Stocks - - Preferred Stock - - Exchange-Traded Funds - - Warrants - - Total $ 12,901,848 $ 145,690 $- $ 13,047,538 China Region Fund Investments in securities** Common Stocks: Electronics & Components $ 2,721,915 $ - $ - $ 2,721,915 Internet - - All Common Stocks - - Real Estate Investment Trusts - - Exchange-Traded Funds - - Purchased Options - - Total $ 49,899,159 $ - $- $ 49,899,159 * For the quarter ended March 31, 2010, there were significant transfers from Level 2 to Level 1 of $5,369,849, $44,806,484, $280,327,618, $5,734,209 and $24,365,950, for the Global MegaTrends, World Precious Minerals, Eastern European, Global Emerging Markets and China Region, respectively, primarilydue to the valuation of certain international securities using a systematic fair value model at prior quarter-end. The model was not utilized at March 31, 2010.There were no significant transfers to and from Level 3. ** Refer to the portfolio of investments for a detailed list of the Fund’s investments. *** Other financial instruments include currency contracts and written options. Currency contracts and written options are reported at their unrealized appreciation/depreciation at measurement date, which represents the change in the contract’s value from trade date. The following is a reconciliation of assets for which significant unobservable inputs (Level 3) were used in determining fair value during the period January 1, 2010, through March 31, 2010: Beginning Balance 12/31/09 Total realized gain (loss) Change in unrealized appreciation (depreciation) Net purchases (sales) Transfers in and/or out of Level 3**** Ending Balance 03/31/10 Change in unrealized appreciation (depreciation) from Investments held as of 03/31/10 Holmes Growth Fund Investments in Securities Common Stocks: Financial Services $- $ - $ - Total Investments in Securities $- $ - $ - Global Resources Fund Investments in Securities Common Stocks: Coal $- $ - $ - Gold & Silver Mining - General Metal & Mineral Mining - - - Oil & Gas Exploration and Production - Oil & Gas Refining and Marketing - - - Platinum - - - Sugar/Ethanol - Uranium - - - Warrants: Coal - General Metal & Mineral Mining - Oil & Gas Exploration and Production - Units: Oil & Gas Exploration and Production - Total Investments inSecurities $- $ - $ - World Precious Minerals Fund Investments in Securities Common Stock: Diamond Mining & Exploration $- $- $- $- $- $- $- Gold/Mineral Exploration and Development - - - Platinum - - - Warrants: Gold/Mineral Exploration and Development - - - Intermediate and Junior Gold Producers: - Special Warrants: Gold/Mineral Exploration and Development - Notes: Intermediate and Junior Gold Producers - Units: Gold/Mineral Exploration and Development - Total Investments inSecurities Gold and Precious Metals Fund Investments in Securities Warrants: Gold Mining $- $- $- $- $ - $- $- Notes: Gold Mining - Total Investments in Securities $ 19,355 $ (33,365) $ - $ 19,355 China Region Fund Investments in Securities Common Stocks: Electronics & Components
